            Case 2:19-cv-01633-DS Document 17 Filed 10/14/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHELLE ESBENSEN,                                   :
Plaintiff,                                           :      CIVIL ACTION
                                                     :
       v.                                            :
                                                     :      NO. 19-1633
                                                     :
ANDREW SAUL, 1                                       :
Commissioner of Social Security,                     :
Defendant.                                           :

                                            ORDER

       AND NOW, this 14th day of October, 2020, following upon consideration of Plaintiff’s

“Brief in Support of Motion for Summary Judgment” (“Pl. Br.”) (Doc. 12) and “Defendant’s

Response to Request for Review of Plaintiff” (“Def. Br.”) (Doc. 15), and for reasons set out in the

accompanying memorandum opinion, it is hereby ORDERED that Plaintiff’s request for review

is DENIED and final decision of the Commissioner denying disability benefits is AFFIRMED.

The Clerk of Court is shall to mark this case CLOSED for statistical purposes.


                                                     BY THE COURT:


                                                     /s/ David R. Strawbridge, USMJ
                                                     DAVID R. STRAWBRIDGE
                                                     UNITED STATES MAGISTRATE JUDGE




1
  Andrew Saul became the Acting Commissioner of Social Security on June 17, 2019. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul should be substituted as the defendant
in this action. No further action need be taken to continue this suit pursuant to section 205(g) of
the Social Security Act. 42 U.S.C. § 405(g).
